Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 30, 2016

                                        No. 04-16-00443-CR

                                     Joshua Douglas ADAMS,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-15-0000133
                          Honorable M. Rex Emerson, Judge Presiding

                                           ORDER
        The reporter’s record was originally due to be filed in this appeal on August 22, 2016.
On August 26, 2016, this court notified the court reporters responsible for preparing the record
that the record was late. The court reporters were instructed to file the reporter’s record no later
than September 26, 2016.

        On September 12, 2016, Ms. Paula Beaver filed her portion of the reporter’s record. Ms.
Patricia Gaddis, however, has failed to file her portion of the reporter’s record. It is therefore
ORDERED that Ms. Gaddis file her portion of the reporter’s record in this court no later than
October 26, 2016. If the record is not filed by such date, an order may be issued directing Ms.
Gaddis to appear and show cause why she should not be held in contempt for failing to file the
record. The clerk of this court shall cause a copy of this order to be served on Ms. Gaddis by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable M. Rex Emerson, Judge of the 198th Judicial District
Court.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court